DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments filed 8 November 2021 have been entered and considered.  All rejections not reiterated herein have been withdrawn.  Claims 1-25 have been canceled.  Claims 26-30 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. (Fluorescence Polarization Assay for Detection of Burcella abortus Antibodies in Bulk Tank Bovine Milk Samples, 2002) in view of Heiman et al. (US 5,262,333) further in view of O’Connell et al. (Journal of Dairy Research, 2006) and Trapiella-Alfonso et al. (Biosensors and bioelectronics, 2011).
Gall et al. teach a method of treating and testing a sample comprising an analyte, the method comprising:
treating the sample to reduce riboflavin-dependent autofluroescence in the sample (pg. 1359, left column, 1st paragraph);
th paragraph, milk test samples were treated with 10 µL of 1-g/ml of citric acid, resulting in the precipitation of casein, fat in the milk sample is congealed and therefore coagulated and the resulting skim milk sample is dispensed, which indicates removal of the coagulated casein from the sample), wherein the solvent is added to the sample in an amount sufficient to maintain the analyte in the sample (analyte is present milk sample after solvent addition, pg. 1357, left column, Milk treatment and bmFPA, 5th paragraph);
adding a tracer to the sample (fluorescein isothiocyanate added to the sample, pg. 1357, right column, 1st paragraph); and
detecting fluorescence from the tracer in the sample, wherein the detected fluorescence indicates an amount of analyte in the sample (pg. 1357, Milk treatment and bmFPA, left column, 5th paragraph and right column, 1st paragraph), wherein the sample comprises a milk product (positive, negative and control milk samples, pg. 1357, left column, 2nd-4th paragraphs), the clarifying further comprising removing lipid from the sample (fat in the milk sample is congealed and the resulting skim milk sample is dispensed, which indicates removal of lipid from the sample, pg. 1357, left column, 5th paragraph) and the clarifying generates a milk serum form of the sample (resulting skim milk is a milk serum since the casein and fat has been removed, pg. 1357, left column, 5th paragraph).

Heiman et al. teach elimination of potential fluorescence interference from riboflavin, which is found in milk, in a sample by adding a riboflavin binding protein directly to a sample to bind riboflavin present in the sample (col. 4, line 64-col. 5, line 9) and detection performed in the presence of riboflavin binding protein added to the sample (detection with riboflavin binding protein present before and after tracer has been added indicates fluorescence polarization measurement performed in the presence of riboflavin binding protein, col. 20, lines 14-25), in order to eliminate fluorescence interference in a fluorescent polarization assay (col. 4, lines 29-31 and col. 5, lines 6-7).
O’Connell et al. teach a method of treating a milk sample with an acidic preparation or addition of ethanol, an alcohol that is a non-aqueous polar solvent (pg. 312, column spanning right and left paragraphs) and coagulating casein in the sample comprising adding a rennet to the sample in an amount sufficient to coagulate the casein (pg. 314, Results section; casein is coagulated which indicates the amount of rennet added to the sample is sufficient to coagulate the casein), wherein the non-aqueous polar solvent, ethanol, is added to the sample at a final concentration of 10% v/v and 20% v/v, which is encompassed by the recited range of about 10% to about 50% v/v (pg. 314, Results section, Influence of ethanol on rennet-induced coagulation of milk section) and coagulating is conducted in the presence of the alcohol (pg. 314, Influence of ethanol on rennet-induced coagulation of milk section), in order to precipitate casein with rennet with reduced amount of rennet induced proteolytic activity (pg. 314, Results, Influence of ethanol on the proteolytic activity of chymosin section).
Trapiella-Alfonso et al. teach a fluorescent immunoassay for detection of progesterone in a milk sample (pg. 4754, left column, third paragraph), in order to provide quantitative determination of progesterone in milk (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the treatment for reducing riboflavin dependent autofluorescence in the method taught by Gall et al., adding a riboflavin binding protein as taught by Heiman et al., in order to eliminate fluorescence interference from riboflavin in a fluorescent polarization assay (Heiman, col. 4, lines 29-31 and col. 5, lines 6-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the adding a solvent to the sample and coagulating casein in the sample in the method of Gall et al. in view of Heiman et al., adding an ethanol (alcohol and a non-aqueous polar solvent), to the sample and adding a rennet to the sample in an amount sufficient to coagulate the casein as taught by O’Connell et al., in order to provide faster coagulation times (O’Connell, pg. 314, right column, first paragraph) by enhancing the secondary stage of rennet-induced coagulation (pg. 316, left column, last paragraph).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detect as the analyte in the method of Gall et al. in view of Heiman et al. further in view of O’Connell et al., progesterone as 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Gall and O’Connell are similarly drawn to precipitation of caseins from a milk sample using an acidic treatment.  Gall and Heiman are similarly drawn to reducing fluorescence in a sample due to riboflavin in a fluorescence polarization assay.  Gall and Trapiella-Alfonso are similarly drawn to fluorescent detection of an analyte in a milk sample.
With respect to claims 27-30, Gall et al. in view of Heiman et al. further in view of O’Connell et al. and Trapiella-Alfonso et al. teach non-aqueous polar solvent added to a sample at a final concentration of 10% to 20% v/v, wherein coagulating is conducted in the presence of the non-aqueous polar solvent that is ethanol (O’Connell, pg. 314, Results section, Influence of ethanol on rennet-induced coagulation of milk section), but fail to teach the final concentration from 20% v/v to 40% v/v or about 33% v/v.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum Influence of ethanol on rennet-induced coagulation of milk section).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the milk sample clarification art.

Response to Arguments
Applicant's arguments filed 8 November 2021 have been fully considered but they are not persuasive.  
Applicant argues that it would not have been obvious to detect the progesterone of Trapiella-Alfonso using the method of Gall because the combination lacks motivation.  Applicant argues that Gall fails to teach the method being capable of detecting any analyte in milk other than Brucella abortus antibodies and therefore lacks motivation that the method could be used to detect progesterone in a sample because it is not obvious that progesterone could have been maintained in the milk sample after the alleged clarification of Gall.  Applicant further argues that Trapiella-Alfonso teaches detecting progesterone without any sample pretreatment to the milk samples except for dilution and therefore suggests a clarification step is unnecessary and could possibly 
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  The absence of teaching detection of progesterone in Gall does not necessarily lack motivation for combining Trapiella-Alfonso and Gall since the rejection is based on obviousness, not anticipation.  It is noted that Gall does contemplate detection of other analyte besides Brucella abortus (pg. 1359, right column, last paragraph).  Both Gall and Trapiella-Alfonso teach immunoassay detection of an analyte in milk using fluorescent detection and therefore it would be obvious to try detection of progesterone using the detection method of Gall with a reasonable expectation of success.  Applicant’s argument that it is not obvious that progesterone could have been maintained in the milk sample after the clarification of Gall is a mere assertion that is not backed by evidence.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  See MPEP 2145.  In the instant argument, Applicant has not provided sufficient evidence that progesterone was unexpectedly maintained in milk after clarification as would be required to for this argument to overcome the obviousness rejection of detection of progesterone taught by Trapiella-Alfonso using the method of Gall.  Applicant’s argument that Trapiella-Alfonso suggests that clarification is unnecessary is not persuasive because it does not address the obviousness rejection 

Regarding the reference of O’Connell, Applicant argues that O’Connell teaches that adding ethanol at 10% v/v actually slows coagulation.  Applicant further argues that it therefore would not have been obvious in view of O’Connell to add ethanol to milk at a final concentration of 10-50% v/v in order to provide faster coagulation times because O’Connell shows slower coagulation times at 10-20% v/v ethanol and suggests further slowing at higher concentrations.
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  As cited in the previous rejection, at page 314, right column, 1st paragraph, O’Connell teaches that control milk samples coagulated after 11 minutes, but samples with 5, 10 and 20% ethanol coagulated after 150, 25 and 10 seconds, respectively.  This demonstrates a clear decrease in coagulation time as the concentration of ethanol in the sample increases.  It is noted that the disclosure as a whole must be considered.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In O’Connell, although the data is not shown in a Figure, the disclosure clearly correlates increased ethanol concentration in a sample with decreased coagulation time. 

	Applicant argues that the ability to maintain progesterone in a milk sample upon clarifying in the presence of ethanol is completely unknown from the cited prior art and there is nothing in the cited prior art to suggest that progesterone would not be removed from a milk sample upon clarifying in the presence of ethanol.
	Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  Applicant’s argument is a mere assertion that is not backed by evidence.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  See MPEP 2145.  Applicant has not provided evidence to demonstrate that maintaining analyte in a milk sample during clarification is unpredictable as is required to show one having ordinary skill in the art might expect an analyte to be removed during clarification as argued by Applicant.  Furthermore, while not for clarification, Comin et al. (J. Diary Sci, 2005) .

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/MELANIE BROWN/Primary Examiner, Art Unit 1641